884 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Lynwood James DAYE, Jr., Petitioner.
No. 88-8014.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1989.Decided July 24, 1989.

Lynwood James Daye, Jr., Petitioner pro se.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Lynwood James Daye, Jr., petitions this Court for a writ of mandamus, complaining of the district court's actions in Daye v. Bumgarner, C/A No. 87-845-C-R (M.D.N.C.).  As that action has now been dismissed, an appeal is the proper vehicle for challenging the district court's actions in that case.  Cf.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979) (mandamus should not be a substitute for an appeal).  Accordingly, while we grant leave to proceed in forma pauperis, we deny the petition.


2
PETITION DENIED.